Case: 13-10566        Date Filed: 05/05/2014      Page: 1 of 34


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-10566
                               ________________________

                           D.C. Docket No. 0:12-cv-62238-JIC


SEMINOLE TRIBE OF FLORIDA,

                                                                         Plaintiff–Appellant,
                                            versus

STATE OF FLORIDA DEPARTMENT OF REVENUE,
MARSHALL STRANBURG,
in his official capacity as the Interim Executive Director and Deputy Executive
Director of the Florida Department of Revenue,

                                                                     Defendants–Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                             _______________________

                                        (May 5, 2014)

Before PRYOR and JORDAN, Circuit Judges, and FRIEDMAN, ∗ District Judge.

PRYOR, Circuit Judge:



∗
 Honorable Paul L. Friedman, United States District Judge for the District of Columbia, sitting
by designation.
              Case: 13-10566    Date Filed: 05/05/2014    Page: 2 of 34


      This appeal requires us to decide whether the sovereign immunity of Florida,

as confirmed by the Eleventh Amendment, U.S. Const. Amend. XI, bars a federal

complaint by an Indian tribe against the Florida Department of Revenue and its

Executive Director for a declaratory judgment that the tribe is exempt from paying

a Florida tax on fuel and for an injunction requiring a refund of taxes paid. The

Seminole Tribe of Florida contends that a Florida tax on motor and diesel fuel

purchased off tribal lands violates the Indian Commerce Clause, U.S. Const. Art. I,

§ 8, cl. 3, the Indian sovereignty doctrine, and the Equal Protection Clause, U.S.

Const. Amend. XIV, § 1. After a state court rejected a complaint by the Tribe

about fuel taxes paid between 2004 and 2006, the Tribe filed a federal complaint

about taxes paid between 2009 and 2012. The district court dismissed the federal

complaint based on a judicial doctrine that bars federal district courts from

reviewing state court judgments, Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.

Ct. 149 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303

(1983), and, alternatively, based on the Tax Injunction Act, 28 U.S.C. § 1341. But

we need not decide the correctness of those rulings because we conclude that the

Department and its Director enjoy sovereign immunity from this suit. We

AFFIRM the dismissal of the complaint filed by the Tribe.




                                          2
              Case: 13-10566      Date Filed: 05/05/2014     Page: 3 of 34


                                  I. BACKGROUND

      The Seminole Tribe of Florida is a federally recognized Indian tribe. See

Indian Entities Recognized & Eligible to Receive Services from the United States

Bureau of Indian Affairs, 78 Fed. Reg. 26,384, 26,387 (May 6, 2013); Indian

Reorganization Act of June 18, 1934, § 16, ch. 576, 48 Stat. 984, 987 (codified as

amended at 25 U.S.C. § 476). Like any other entity in Florida, the Tribe pays a

state tax on the purchase of fuel. See Fla. Stat. § 206.01 et seq. The State, counties,

and municipalities use revenues from that tax to construct and repair transportation

facilities, roads, bridges, and paths. See, e.g., Fla. Const. Art. 12, § 9(c)(5); Fla.

Stat. §§ 206.60(1)(b)(1), 206.605(1), (2). For administrative convenience, the State

precollects the tax from suppliers of fuel before the suppliers sell the fuel to

consumers. See Fla. Stat. § 206.41(4)(a), (6). The cost of the tax is then passed on

to the consumer of the fuel when the consumer purchases fuel at a retail gas

station. Even though the Department precollects the tax from a supplier before the

fuel is sold to the ultimate consumer, Florida law provides that the “legal incidence

of the tax” is “on the ultimate consumer.” Id. § 206.41(4)(a).

      Florida law exempts some consumers, but not the Tribe, from the fuel tax. If

a consumer is exempt from the tax, then the consumer may obtain a refund from

the Department for the amount of fuel taxes the consumer has paid. Id.

§ 206.41(4), (5). For example, the Department refunds any fuel taxes paid by a


                                            3
              Case: 13-10566      Date Filed: 05/05/2014    Page: 4 of 34


municipality for fuel used in a municipal vehicle, and the municipality uses that

refund for the construction and maintenance of roadways within its borders. Id.

§ 206.41(4)(d). Likewise, any consumer who uses fuel for agricultural,

aquacultural, commercial fishing, or commercial aviation purposes is exempt from

the tax and eligible for a refund from the Department. Id. § 206.41(4)(c).

      Florida law does not exempt the Tribe from the fuel tax, and the Department

has refused to refund taxes the Tribe paid when it purchased fuel at gas stations

located off tribal lands. The Tribe argues that, because it maintains its own

roadways, it is entitled to a refund for taxes paid for fuel expended on tribal lands

by vehicles carrying out essential government services, regardless of where the

Tribe purchased the fuel. The Department argues that the Tribe does not actually

use the fuel on tribal lands because Florida law defines the “use” of fuel as

occurring when consumers fill the fuel tanks in their vehicles. Id. § 206.01(24)

(defining “use” as “the placing of motor or diesel fuel into any receptacle on a

motor vehicle from which fuel is supplied for the propulsion thereof”).

      The Tribe has twice sued the Department about whether the Tribe is exempt

from the fuel tax. The Tribe filed the first suit in a state court and the second in a

federal court. Both times the Tribe lost.

      The Tribe first sued the Department in a Florida court for a refund of fuel

taxes paid between January 1, 2004, and February 28, 2006. The Tribe also sought

                                            4
              Case: 13-10566     Date Filed: 05/05/2014   Page: 5 of 34


a declaratory judgment that the fuel expended on tribal lands was exempt from the

tax. A Florida court of appeals held that the tax did not violate the Indian

Commerce Clause because the State levied the tax at gas stations located off tribal

lands. Fla. Dep’t of Revenue v. Seminole Tribe of Fla., 65 So. 3d 1094, 1097 (Fla.

4th Dist. Ct. App. 2011), review denied, 86 So. 3d 1114 (Fla. 2012).

      The Tribe then filed a federal complaint that contested liability for

$393,247.30 in fuel taxes paid by the Tribe between June 7, 2009, and March 31,

2012. The Tribe sought both declaratory judgments and an injunction in the

following six counts of its complaint: first, a declaratory judgment that the Tribe is

exempt from the fuel tax because the tax, levied on fuel expended on tribal lands,

violates the Indian Commerce Clause, U.S. Const. Art. I, § 8, cl. 3; second, a

declaratory judgment that the Tribe is exempt from the fuel tax because the tax,

levied on fuel used to provide essential government services, violates the Indian

Commerce Clause and the Indian sovereignty doctrine; third, a declaratory

judgment that the Tribe is entitled to a refund under the Equal Protection Clause,

U.S. Const. Amend. XIV, § 1, because Florida exempts fuel used in vehicles

operated by municipal or county governments from the tax, but not fuel used in

vehicles operated by the Tribe that perform essential government services; fourth,

a declaratory judgment that the Tribe is entitled to a refund under the Equal

Protection Clause because Florida exempts other groups that do not use state

                                          5
              Case: 13-10566      Date Filed: 05/05/2014    Page: 6 of 34


roadways, but does not exempt the Tribe even though it uses fuel on its roadways

on tribal lands; fifth, a declaratory judgment that the Tribe is entitled to a refund

under the Equal Protection Clause because Florida uses the tax revenues for the

construction and maintenance of roadways, and the Tribe constructs and maintains

its own roadways on its tribal lands; sixth, an injunction barring the Department

from refusing to refund the taxes paid for fuel that the Tribe used on its land to

perform essential government services.

      The district court dismissed the complaint for lack of subject-matter

jurisdiction. The district court ruled that the decisions in Rooker v. Fidelity Trust

Co., 263 U.S. 413, 44 S. Ct. 149 (1923), and District of Columbia Court of Appeals

v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983), barred the Tribe from

relitigating its earlier complaint filed in Florida court. The district court also ruled,

in the alternative, that the Tax Injunction Act, 28 U.S.C. § 1341, barred the

complaint. The district court did not address whether sovereign immunity or res

judicata barred the complaint even though the Department and its Director raised

those defenses too.

                           II. STANDARD OF REVIEW

      We review the dismissal of a complaint de novo. Federated Mut. Ins. Co. v.

McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003).




                                            6
              Case: 13-10566      Date Filed: 05/05/2014    Page: 7 of 34


                                  III. DISCUSSION

      The Tribe challenges both grounds upon which the district court dismissed

its complaint, but we need not decide those issues if we affirm the dismissal on the

alternative ground that sovereign immunity bars the complaint. The Tribe argues

that its federal complaint did not seek to overturn a previous state court judgment

because the previous state judgment involved taxes paid between 2004 and 2006,

and the later federal complaint challenged taxes paid between 2009 and 2012. Cf.

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293, 125 S. Ct.
1517, 1527 (2005) (“If a federal plaintiff presents some independent claim, albeit

one that denies a legal conclusion that a state court has reached . . . then there is

jurisdiction and state law determines whether the defendant prevails under

principles of preclusion.” (internal quotation marks omitted)). The Tribe also

argues that the Tax Injunction Act, 28 U.S.C. § 1341, did not bar its complaint

because another federal statute, 28 U.S.C. § 1362, as interpreted in Moe v.

Confederated Salish & Kootenai Tribes of the Flatheads Reservation, allows the

Tribe to challenge the state tax. 425 U.S. 463, 473–75, 96 S. Ct. 1634, 1641–42

(1976) (“Here the United States could have made the same attack on the State’s

assertion of taxing power as was in fact made by the Tribe.”). But we may affirm

the dismissal of a complaint on any ground supported by the record even if that

ground was not considered by the district court, Powers v. United States, 996 F.2d
7
              Case: 13-10566    Date Filed: 05/05/2014     Page: 8 of 34


1121, 1123–24 (11th Cir. 1993), and state sovereign immunity is a threshold issue

that we must decide before requiring a state department and its officers to answer a

complaint against them. See Bouchard Transp. Co. v. Fla. Dep’t of Evnvtl. Prot.,

91 F.3d 1445, 1448–48 (11th Cir. 1996).

      Although the Eleventh Amendment “is neither a source of nor a limitation

on states’ sovereign immunity from suit,” the Amendment recognizes that states

ordinarily enjoy sovereign immunity from suits in federal court. Stroud v.

McIntosh, 722 F.3d 1294, 1298 (11th Cir. 2013). By its terms, the Amendment

provides that “[t]he Judicial power of the United States shall not be construed to

extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any

Foreign State.” The third Congress swiftly proposed and the states then ratified the

Amendment after the Supreme Court decided, in Chisholm v. Georgia, that a

citizen of South Carolina could sue the State of Georgia in a federal court. 2 U.S.

(2 Dall.) 419, 420, 479 (1793), superseded by constitutional amendment, U.S.

Const. Amend. XI. Chisholm “created such a shock of surprise throughout the

country that, at the first meeting of congress thereafter, the eleventh amendment to

the constitution was almost unanimously proposed” to override the decision. Hans

v. Louisiana, 134 U.S. 1, 11, 10 S. Ct. 504, 505 (1890).




                                          8
              Case: 13-10566     Date Filed: 05/05/2014    Page: 9 of 34


       We understand the Eleventh Amendment in the light of this history and “not

so much for what it says, but for the presupposition which it confirms.” Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 54, 116 S. Ct. 1114, 1122 (1996) (internal

quotation mark and alteration omitted). That presupposition is two-fold: each state

is a separate sovereign, and each state, as a sovereign, cannot be haled into a

federal court without its consent. Id. Any contrary understanding of state sovereign

immunity “is an attempt to strain the constitution and the law to a construction

never imagined or dreamed of.” Hans, 134 U.S. at 15, 10 S. Ct. at 507.

       In its complaint, the Tribe seeks declaratory judgments that it is exempt from

the fuel tax under the Indian Commerce Clause, the Indian sovereignty doctrine,

and the Equal Protection Clause and an injunction that would bar the Department

and its Director from refusing to issue refunds of fuel taxes the Tribe has paid, but

the sovereign immunity of Florida bars this complaint. Although Congress has the

exclusive authority to regulate the internal affairs of Indian tribes, state sovereign

immunity “is not so ephemeral as to dissipate when the subject of the suit is an

area . . . under the exclusive control of the Federal Government.” Seminole Tribe,
517 U.S. at 72, 116 S. Ct. at 1131. The sovereign immunity of Florida extends to

both the Department and its Director. We discuss the immunity of each defendant

in turn.




                                           9
             Case: 13-10566     Date Filed: 05/05/2014   Page: 10 of 34


      An Indian tribe can sue a state and its departments in federal court only if

Congress has validly abrogated the immunity of the state or if the state has waived

its immunity, but neither of those conditions has occurred here. Congress has not

abrogated the sovereign immunity of Florida from suits by Indian tribes for money

damages or for injunctive or declaratory relief. See Idaho v. Coeur d’Alene Tribe of

Idaho, 521 U.S. 261, 269, 117 S. Ct. 2028, 2034 (1997) (ruling that sovereign

immunity of Idaho barred suit for injunctive and declaratory relief); Seminole

Tribe, 517 U.S. at 72, 116 S. Ct. at 1131 (ruling that the Indian Commerce Clause

did not empower Congress to abrogate the sovereign immunity of Florida);

Blatchford v. Native Vill. of Noatak, 501 U.S. 775, 788, 111 S. Ct. 2578, 2585–86

(1991) (holding that a federal statute, 28 U.S.C. § 1362, providing federal

jurisdiction for suits by Indian tribes, did not abrogate state sovereign immunity for

suits for money damages). And Florida has not waived its sovereign immunity

from this federal suit. Without a valid abrogation by Congress, Florida, “an

unconsenting State,” is immune from suit “regardless of the nature of the relief

sought.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 104 S. Ct.
900, 908 (1984) (internal quotation mark omitted).

      The Tribe also cannot circumvent the sovereign immunity of Florida by

suing the Director of the Department based on the decision in Ex parte Young, 209
U.S. 123, 28 S. Ct. 441 (1908). To be sure, a federal court has jurisdiction to

                                          10
              Case: 13-10566     Date Filed: 05/05/2014     Page: 11 of 34


entertain suits against individual officers of a state “who threaten and are about to

commence proceedings, either of a civil or criminal nature, to enforce . . . an

unconstitutional act, violating the Federal Constitution.” Id. at 155–56, 28 S. Ct. at

452; see also Va. Office for Prot. & Advocacy v. Stewart, ___ U.S. ___, 131 S. Ct.
1632, 1638 (2011) (“[W]hen a federal court commands a state official to do

nothing more than refrain from violating federal law, he is not the State for

sovereign-immunity purposes.”). But the Tribe cannot wiggle into this exception

through creative pleading. See Coeur d’ Alene, 521 U.S. at 270, 117 S. Ct. at 2034

(“The real interests served by the Eleventh Amendment are not to be sacrificed to

elementary mechanics of captions and pleading.”). When the Tribe names an

individual officer as a defendant in its complaint, we must ask whether the suit is

“in essence one for the recovery of money from the state.” Ford Motor Co. v.

Dep’t of Treasury of Ind., 323 U.S. 459, 464, 65 S. Ct. 347, 350 (1945), overruled

in part, Lapides v. Bd. of Regents, 535 U.S. 613, 622–23, 122 S. Ct. 1640, 1645–46

(2002) (holding that a state might waive its sovereign immunity when it removes a

case to federal court and overruling Ford Motor Co. only insofar as it is

inconsistent with the waiver rule in Lapides). If it is, then “the state is the real,

substantial party in interest and is entitled to invoke its sovereign immunity from

suit even though individual officers are nominal defendants.” Id.




                                            11
             Case: 13-10566      Date Filed: 05/05/2014    Page: 12 of 34


      The Department, not the Director, is the “real, substantial party in interest”

in this suit. Id. In Ford Motor Company, the Supreme Court explained that a suit

for a tax refund that named individual officers as defendants was in fact a suit

against the state and barred by sovereign immunity. Id. at 463, 65 S. Ct. at 350.

Indiana law required a taxpayer to initiate an action against the “department” for

taxes illegally exacted, and any judgment obtained from that action would be

satisfied by “funds in the state treasury.” Id. (internal quotation marks omitted)

(quoting Ind. Stat. Ann. § 64-2614(b) (1943)). The Supreme Court ruled that the

Indiana statute “clearly provide[d] for a[n] action against the state, as opposed to

one against the collecting official individually,” and the federal suit “therefore

constitute[d] an action against the state, not against the collecting official as an

individual.” Id. In the same manner that Ford joined the members of the Indiana

Department of the Treasury in Ford Motor Company, the Tribe has joined the

Director of the Department as a “representative[] of the state, not as [an]

individual[] against whom a personal judgment is sought.” Id. at 463–64, 65 S. Ct.

at 350. Its “claim is for a ‘refund,’ not for the imposition of personal liability on

individual defendants for sums illegally exacted.” Id. at 464, 65 S. Ct. at 350.

      Moreover, the relief that the Tribe seeks is equitable in name only. This suit

is not to enjoin an individual officer from committing a violation of federal law; it

is instead a suit for monetary relief to be financed by the Florida fisc. See Va.

                                           12
             Case: 13-10566      Date Filed: 05/05/2014    Page: 13 of 34


Office for Prot. & Advocacy, 131 S. Ct. at 1639 (“Ex parte Young cannot be used

to obtain an injunction requiring the payment of funds from the State’s treasury.”).

A declaratory ruling that the Tribe is exempt from the tax would amount to a

judgment that the Tribe is entitled to a refund under Florida law. See Fla. Stat.

§ 206.41(4), (5). The tax is precollected from suppliers of fuel, so every consumer

must pay the tax at the pump, and any exempt consumer may then collect a refund

after-the-fact. Id. § 206.41(5). And a judgment “[e]njoining the Department and its

Executive Director’s continued and prospective refusal to refund the Fuel Tax,” as

the Tribe demands in its complaint, would amount to a money judgment against

Florida. The Tribe seeks a refund paid by the State, not from the director’s pocket.

See Edelman v. Jordan, 415 U.S. 651, 668, 94 S. Ct. 1347, 1358 (1974). We

cannot declare the Tribe exempt from the fuel tax, nor can we enjoin the

Department and its individual officer to pay the Tribe a refund. Granting either

form of relief would be tantamount to a judgment that Florida must pay the Tribe

cash from state coffers. State sovereign immunity forecloses that relief.

      We reject our dissenting colleague’s contention that sovereign immunity

does not bar a declaratory judgment exempting the Tribe from the tax, which he

argues is somehow different from a declaratory judgment and an injunction

requiring a refund of the tax. Either form of relief is equivalent to “a retroactive

award which requires the payment of funds from the state treasury.” Edelman, 415

                                          13
             Case: 13-10566     Date Filed: 05/05/2014    Page: 14 of 34
U.S. at 677, 94 S. Ct. at 1362. As the Tribe alleges in its complaint, the Florida

statute “provides exemptions from the Fuel Tax,” and “[a]ny consumer who pre-

pays the Fuel Tax at the pump and then uses the fuel for an exempt purpose is

entitled to a refund of the Fuel Tax.” The right to an exemption is the right to a

refund under Florida law, and sovereign immunity bars that relief because it is

compensatory in nature and because Florida is the real, substantial party in interest.

      Our dissenting colleague argues that the relief the Tribe seeks is prospective,

but he fails to explain how that relief is anything other than an award of damages

even if it could conceivably be described as prospective in nature. The doctrine of

sovereign immunity requires us to ask more than whether relief is “prospective” or

“retrospective.” “Prospective” relief will not overcome the sovereign immunity of

a state when that relief is an award of money damages camouflaged as an

injunction or a declaratory judgment. The Tribe labels the relief it seeks as a

declaratory judgment, but that label does not end our inquiry. In Edelman, the

Supreme Court rejected the argument that Ex parte Young allows “any form of

relief[,] . . . no matter how closely it may in practice resemble a money judgment

payable out of the state treasury, so long as the relief may be labeled ‘equitable’ in

nature.” 415 U.S. at 666–67, 94 S. Ct. at 1357; see also Papasan v. Allain, 478
U.S. 265, 279, 106 S. Ct. 2932, 2941 (1986) (“[W]e look to the substance rather

than to the form of the relief sought.”). When, as in this appeal, prospective relief

                                          14
             Case: 13-10566     Date Filed: 05/05/2014    Page: 15 of 34


is the “functional equivalent of money damages,” Ex parte Young does not apply.

Summit Med. Assoc., P.C. v. Pryor, 180 F.3d 1325, 1337 (11th Cir. 1999); see also

Va. Office for Prot. & Advocacy, 131 S. Ct. at 1643 (Kennedy, J., concurring)

(highlighting that the Supreme Court in Edelman “applied the [Ex parte Young]

exception to an affirmative prospective order but not to equitable restitution, for

the latter was too similar to an award of damages against the State”). A declaratory

judgment exempting the Tribe from the tax is the functional equivalent of ordering

recurring payments of money damages. The Tribe points to no other way around

the alleged constitutional violation other than a recurring refund paid to the Tribe

from the Department after it precollects the tax from the fuel suppliers.

      The injunctive relief sought in the decisions upon which the dissent relies is

materially different from the compensatory relief the Tribe seeks here. When a

Tribe challenges the assessment of a tax by a tax collector, the Tribe might sue to

enjoin the tax collector from collecting the illegally assessed tax. That suit asks

only that the tax collector not come upon the Tribe’s land to collect the tax, and

everyone’s money stays in everyone’s pockets. In that suit, “no award of any

money need be made from the state treasury. Instead, money which state officials

would otherwise collect from the [plaintiffs], in violation of federal law, will be

protected from collection.” CSX Transp. Inc. v. Bd. of Pub. Works of W. Va., 138
F.3d 537, 542 (4th Cir. 1998); see id. (“The Railroads have not lost any money: the

                                          15
              Case: 13-10566     Date Filed: 05/05/2014     Page: 16 of 34


money allegedly illegally assessed is still safely in their pockets.”). But in this suit,

the Tribe will already have paid a fuel supplier, who is not a party to this suit, for

the taxes that the supplier paid to the Department. The declaratory judgment that

the Tribe seeks would demand that the tax collector award the Tribe money from

state coffers equaling the amount of fuel taxes that the Department would already

have collected from the supplier. Whether the tribe labels the relief it seeks as an

“exemption” or a “refund,” that relief is compensatory and is not allowed under Ex

parte Young. See Papasan, 478 U.S. at 280–81, 106 S. Ct. at 2942 (“We discern no

substantive difference between not-yet-extinguished liability for a past breach of

trust and the continuing obligation to meet trust responsibilities asserted by the

petitioners. In both cases, the trustee is required, because of the past loss of the

trust corpus, to use its own resources to take the place of the corpus or the lost

income from the corpus.”); Green v. Mansour, 474 U.S. 64, 68, 106 S. Ct. 423, 426

(1985) (“But compensatory or deterrence interests are insufficient to overcome the

dictates of the Eleventh Amendment.”).

      To be sure, some prospective relief against individual officers allowed by Ex

parte Young may cost states money, but we must ask whether the expenditure of

state funds is a necessary result of compliance with an injunction or a declaratory

judgment or whether the expenditure is instead the “goal in itself.” Lucky v. Harris,

860 F.2d 1012, 1014–15 (11th Cir. 1988); see also Edelman, 415 U.S. at 667–68,

                                           16
              Case: 13-10566     Date Filed: 05/05/2014     Page: 17 of 34
94 S. Ct. at 1358 (permitting prospective injunctive relief with “an ancillary effect

on the state treasury” (emphasis added)). In Milliken v. Bradley, for example, the

Supreme Court ruled that a federal court could require a state to institute school

programs to eliminate the vestiges of racial segregation even though the

establishment of those programs would cost the state money. 433 U.S. 267, 289–

90, 97 S. Ct. 2749, 2762 (1977). But the Supreme Court distinguished the relief

allowed in Milliken from relief involving “individual citizens’ conducting a raid on

the state treasury for an accrued monetary liability.” Id. at 290 n.22, 97 S. Ct. at

2762 n.22. Here, the expenditure of state funds is the goal in itself. A raid on the

state treasury is precisely what is at stake in this appeal because an exemption from

the tax entitles the taxpayer to a refund of the tax. The only relief the Tribe has

requested is a declaratory judgment entitling it to a check made out from the

Florida fisc whether today or in the future.

      Our dissenting colleague also faults us for crafting a “precollection

exception” to Ex parte Young, but we have not created such an exception. We have

instead considered the structure of the Florida tax scheme to determine whether the

real, substantial party in interest is the individual officer or the State. Our

dissenting colleague cites no authority for his contention that states cannot legislate

their way around Ex parte Young, and Ford Motor Company stands for the

opposite proposition. See Ford Motor Co., 323 U.S. at 463, 65 S. Ct. at 350 (“This

                                           17
              Case: 13-10566     Date Filed: 05/05/2014     Page: 18 of 34


section [of the Indiana statute] clearly provides for a[n] action against the state, as

opposed to one against the collecting official individually.”). For the reasons stated

above, Florida is the real, substantial party in interest to this suit because of the

manner in which Florida has structured the collection of its fuel tax. The Tribe has

never challenged the precollection of the fuel tax; instead, the Tribe has always

contended that it should be exempt from the tax and, therefore, entitled to a refund

of taxes already paid or taxes to be paid in the future. Such a suit will always be “in

essence one for the recovery of money from the state” and is necessarily a suit

against the State. Id. at 463–64, 65 S. Ct. at 350. And the authorities both our

dissenting colleague and the Tribe rely upon do not convince us otherwise; none of

those decisions involved a precollected tax that the state would have to refund. In

Agua Caliente Band of Cahuilla Indians v. Hardin, for example, a tribe sought a

declaratory judgment that federal law preempted a sales and use tax imposed on

tribal lands and an injunction against state officers from collecting the tax before

the tribe paid it. 223 F.3d 1041, 1043–44 (9th Cir. 2000); see also Muscogee

(Creek) Nation v. Pruitt, 669 F.3d 1159, 1162–68 (10th Cir. 2012) (involving a

challenge to a tobacco tax that required placement of tax stamps on tobacco

products and payment of funds into state escrow fund); Sac & Fox Nation of

Missouri v. Pierce, 213 F.3d 566, 569–70 (10th Cir. 2000) (involving a declaratory

judgment that federal law preempted the state tax on fuel distributed to retail

                                           18
             Case: 13-10566      Date Filed: 05/05/2014    Page: 19 of 34


stations on tribal lands and an injunction barring the collection of the tax); CSX

Transp. Inc., 138 F.3d at 542 (“The district court further erred in holding that the

injunction was retrospective because it sought a refund or credit . . . [t]he Railroads

seek nothing of the kind.”). Unlike the tax regimes in those appeals, the only relief

available to the Tribe under Florida law is a refund of taxes it will already have

paid, and state sovereign immunity bars that relief. See Ford Motor Co., 323 U.S.

at 463–64, 65 S. Ct. at 350.

      We must also address our dissenting colleague’s speculation about the

different methods Florida could employ to stop precollecting the tax from the

Tribe, which we reject for three reasons. First, we are not free to rewrite the

Florida statutes so that the Tribe may circumvent the sovereign immunity of

Florida and sue its individual officers. See Seminole Tribe, 517 U.S. at 75–76, 116

S. Ct. at 1133. Any future change to the collection of fuel taxes in Florida is a

matter of public policy to be debated by the Florida legislature, perhaps at the

urging of the Tribe, but not a matter of law to be decided by a federal court in a

lawsuit filed by the Tribe. Second, our dissenting colleague’s hypothetical tax-free

fuel rate, coupons, or vouchers are overly broad and impractical. The Tribe alleges

that only a portion of the fuel it purchases is exempt from the tax, not all of it.

Perhaps the dissent envisions that the fuel supplier would make two separate sales

to the Tribe, one sale of taxed fuel and one sale of tax-exempt fuel used for

                                           19
             Case: 13-10566      Date Filed: 05/05/2014    Page: 20 of 34


essential government services. His speculation unrealistically assumes that either

the Tribe or the fuel supplier would be able to project the amount of tax-exempt

fuel the Tribe would use down to a one-hundredth of a gallon. That unrealistic

assumption illuminates why a federal court is wholly unsuited to instruct a state

legislature about how best to collect fuel taxes. Third and most importantly, the

Tribe never asked for such an unworkable form of relief.

      Finally, our dissenting colleague frets that the Tribe cannot access a federal

court to vindicate its alleged constitutional claim, but he fails to consider that the

Tribe has the opportunity to seek review from the Supreme Court of the United

States should the Tribe challenge the tax in state court as it has done before.

Compare McKesson Corp. v. Div. of Alcoholic Beverages & Tobacco, Dep’t of

Bus. Regulation of Fla., 496 U.S. 18, 27, 110 S. Ct. 2238, 2245 (1990) (“We have

repeatedly and without question accepted jurisdiction to review issues of federal

law arising in suits brought against States in state court; indeed, we frequently have

entertained cases analogous to this one, where a taxpayer who had brought a

refund action in state court against the State asked us to reverse an adverse state

judicial decision premised upon federal law.” (footnote omitted)), with Reich v.

Collins, 513 U.S. 106, 109–10, 115 S. Ct. 547, 549 (1994) (“[T]he sovereign

immunity States enjoy in federal court, under the Eleventh Amendment, does

generally bar tax refund claims from being brought in that forum.”). We see no

                                           20
              Case: 13-10566    Date Filed: 05/05/2014   Page: 21 of 34


reason to stretch the bounds of Ex parte Young to allow the Tribe to sue the

Department and its individual officers in federal court when, after the passage of

the Tax Injunction Act, 28 U.S.C. § 1341, non-Indian taxpayers must challenge

taxes in state court.

      When the Founders “split the atom of sovereignty,” U.S. Term Limits, Inc. v.

Thornton, 514 U.S. 779, 838, 115 S. Ct. 1842, 1872 (1995) (Kennedy, J.,

concurring), each state retained the right “not to be amenable to the suit of an

individual without its consent.” The Federalist No. 81, at 487–88 (C. Rossiter ed.

1961) (Hamilton). Florida has not consented to this suit, and we cannot adjudicate

whether Florida must grant the Tribe an exemption from the fuel tax or pay the

Tribe a refund from its fisc.

                                IV. CONCLUSION

      We AFFIRM the dismissal of the complaint filed by the Seminole Tribe of

Florida.




                                          21
              Case: 13-10566     Date Filed: 05/05/2014     Page: 22 of 34


JORDAN, Circuit Judge, concurring in part and dissenting in part:

      I join the majority’s opinion with respect to the dismissal of Counts III-VI,

which expressly seek injunctive relief in the form of refunds to the Tribe of

Florida’s already-collected fuel taxes, but respectfully dissent from the dismissal of

Counts I and II, which seek a declaratory judgment against Florida officials that

the future imposition of certain fuel taxes violates the Constitution.

                                            I

      “[S]overeign immunity . . . generally bar[s] tax refund claims from being

brought in [federal court].” Reich v. Collins, 513 U.S. 106, 110 (1994). Because

Counts III-VI of the Tribe’s complaint seek “the recovery of money from the

[S]tate” through refunds, I concur with the majority that “the [S]tate is the real,

substantial party in interest and is entitled to invoke its sovereign immunity from

suit even though individual officials are nominal defendants.” Ford Motor Co. v.

Dep’t of Treasury of Ind., 323 U.S. 459, 464 (1945) (holding that a taxpayer’s suit

against state treasury officials for “a refund of gross income taxes paid” was an

action against the state and barred by the Eleventh Amendment). See also DeKalb

Cnty. Sch. Dist. v. Schrenko, 109 F.3d 680, 691 (11th Cir. 1997) (“[I]t is obvious

that this is, in reality, a suit against the State itself. The only action the defendants

are required to take to comply with the district court’s injunction is to pay from the

state treasury the additional funds specified by the district court.”).

                                           22
               Case: 13-10566        Date Filed: 05/05/2014       Page: 23 of 34


       I do not, however, agree that the Eleventh Amendment bars Counts I and II

as against the Department of Revenue’s interim executive director and deputy

executive director under Ex parte Young, 209 U.S. 123 (1908). Significantly,

Counts I and II do not ask for refunds, but rather seek only a declaration that fuel

purchased by the Tribe for use on tribal land or in the provision of essential

governmental services is exempt from the fuel tax under the Indian Commerce

Clause, U.S. Const. Art. I, § 8, cl. 3. Such relief, in my opinion, is permitted under

Ex parte Young, which generally allows suits for declaratory and prospective relief

against state officials in charge of administering or enforcing unconstitutional laws.

See Va. Office for Prot. & Advocacy v. Stewart, 131 S. Ct. 1632, 1638 (2011).1

                                                A

       Though it may be an “expedient ‘fiction,’” Ex parte Young is “necessary to

ensure the supremacy of federal law.” Cent. Va. Cmty. College v. Katz, 546 U.S.
356, 378 n.14 (2006) (citation omitted). Accordingly, “[i]n determining whether

the doctrine of Ex parte Young avoids an Eleventh Amendment bar to suit, a court

need only conduct a ‘straightforward inquiry into whether [the] complaint alleges

an ongoing violation of federal law and seeks relief properly characterized as


       1
         The Florida officials who have been sued here are proper defendants under Ex parte
Young, as they, “by virtue of [their] offices, ha[ve] some connection with the unconstitutional act
or conduct complained of.” Luckey v. Harris, 860 F.2d 1012, 1015-16 (11th Cir. 1988) (internal
quotation marks and citation omitted) (second alteration in original). They are, in the words of
Women’s Emergency Network v. Bush, 323 F.3d 937, 949 (11th Cir. 2003), “responsible for” the
enforcement of the fuel tax.
                                                23
              Case: 13-10566     Date Filed: 05/05/2014    Page: 24 of 34


prospective.’” Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645

(2002) (citation omitted and alteration in original).

      Counts I and II satisfy this straightforward inquiry. They allege an ongoing

violation of federal law, i.e., that Florida’s fuel tax violates (and will continue to

violate) the Indian Commerce Clause as applied to fuel purchased by the Tribe for

use on tribal land or in the provision of essential governmental services. See

Complaint, D.E. 1 at ¶¶ 30, 37. And they seek, at least in part, a declaration that

fuel which has yet to be purchased or taxed is not subject to the tax when it is used

by the Tribe on tribal land or in the provision of essential governmental services.

See id. at ¶¶ 33, 38. Such “relief [is] properly characterized as prospective.”

Verizon Md., 535 U.S. at 645 (internal quotation marks omitted).

      The majority relies heavily on Ford Motor Co., but that case is easily

distinguishable. First, the taxpayer there expressly sought a “refund of gross

income taxes paid.” 323 U.S. at 460. Second, the taxpayer sued under a state

statute which provided for an action against the state itself. See id. at 462-63.

Here, as noted earlier, Counts I and II seek only a declaratory judgment that the

future imposition and collection of Florida’s fuel tax would be unconstitutional,

and, in Counts I and II, the Tribe sued the interim executive director and deputy

executive director pursuant to Ex parte Young.




                                           24
             Case: 13-10566     Date Filed: 05/05/2014    Page: 25 of 34


      As the Supreme Court and various circuits have recognized, the Eleventh

Amendment does not bar prospective challenges to allegedly unconstitutional state

taxes when such suits are “brought against state officers in their official capacity

and not against the State in its own name.” Blatchford v. Native Village of Noatak,

501 U.S. 775, 785 & n.3 (1991) (“Absent [the Tax Injunction Act], state taxes

could constitutionally be enjoined.”). See also Muscogee (Creek) Nation v. Pruitt,

669 F.3d 1159, 1168 (10th Cir. 2012) (holding that the Eleventh Amendment did

not bar claims for prospective declaratory and injunctive relief in a suit challenging

Oklahoma statutes that taxed and regulated the sale of cigarettes and other tobacco

products); Agua Caliente Band of Cahuilla Indians v. Hardin, 223 F.3d 1041, 1049

(9th Cir. 2000) (holding that the Eleventh Amendment did not bar an Indian tribe

from seeking a declaratory judgment precluding the imposition of California’s

sales and use tax on purchases of food and beverages by non-tribal members at a

tribal resort on reservation land); CSX Transp., Inc. v. Bd. of Pub. Works of the

State of W. Va., 138 F.3d 537, 541 (4th Cir. 1998) (“An injunction against the

future collection of illegal taxes, even those that already have been assessed, is

prospective, and therefore available under the Ex parte Young doctrine.”). The

only distinction here is that Florida precollects its fuel tax from suppliers for mere

“administrative convenience,” Fla. Stat. § 206.41(4)(a), but that is a distinction

without a difference, and the majority’s opinion therefore creates a circuit split.

                                          25
             Case: 13-10566     Date Filed: 05/05/2014    Page: 26 of 34


      Florida’s choice to precollect the challenged fuel tax now and in the future

does not somehow transform the Tribe’s requested declaratory relief from

permissibly prospective to impermissibly retrospective. Retrospective relief is

backward-looking, and seeks to remedy harm “resulting from a past breach of a

legal duty on the part of the defendant state officials.” Edelman v. Jordan, 415
U.S. 651, 668 (1974) (emphasis added). To illustrate, the Supreme Court held in

Edelman that a judgment requiring the state to pay wrongfully withheld welfare

benefits amounted to a “retroactive award of monetary relief” because it

“require[d] payment of state funds, not as a necessary consequence of compliance

in the future with a substantive federal-question determination, but as a form of

compensation to those whose applications were [incorrectly] processed” before the

plaintiffs had filed suit. Id. By contrast, the alleged harm here does not arise from

the past breach of a legal duty; it results from the future and continuing imposition

of an allegedly unconstitutional tax on fuel that has yet to be purchased or taxed.

See, e.g., CSX Transp., 138 F.3d at 542 (rejecting argument “that an injunction

against the future collection of illegal taxes is retrospective and unavailable merely

because the state has already decided how much tax to collect, even though the

money is still safely in the taxpayer’s pocket”).




                                          26
             Case: 13-10566      Date Filed: 05/05/2014    Page: 27 of 34


                                           B

      Were the Tribe to prevail in its constitutional challenge—a matter on which

I do not express any views—the district court would issue a declaratory judgment

that the fuel tax could not be applied to future purchases of fuel by the Tribe for

use on tribal land and in the provision of essential governmental services. The

majority believes that such a judgment would be tantamount to an order requiring

Florida to issue refunds. But it is difficult to understand, linguistically or

otherwise, how asking to stop something that is going to continue indefinitely into

the future can be legally characterized as a retrospective demand for payment of

money already in the State’s treasury. There are obviously fuel taxes that Florida

has not yet precollected, not even from suppliers, and for such unassessed future

taxes (say, for example, taxes that will be precollected in May of 2015, a year from

now) any declaratory relief necessarily has to be prospective. How can a taxpayer

possibly seek or get a refund—defined as a “sum repaid,” 2 Shorter Oxford

English Dictionary 2510 (5th ed. 2002), or “[t]he return of money to a person who

overpaid,” Black’s Law Dictionary 1394 (9th ed. 2009)—for a tax that has not yet

been paid by anyone?

      Likewise, it is impossible to characterize a judgment which declares the

future imposition and collection of taxes unconstitutional as an award of damages.

“Traditional money damages are payable to compensate for the harm of past

                                           27
             Case: 13-10566      Date Filed: 05/05/2014   Page: 28 of 34


conduct, which subsists whether future harm is threatened or not.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 211 n.5 (2000)

(Scalia, J., dissenting) (emphasis added). See also F.T.C. v. Leshin, 719 F.3d 1227,

1232 (11th Cir. 2013) (“The most common combination of equitable and legal

remedies, for instance, is a district court’s grant of both an injunction that prevents

future harm along with an award of damages that compensates for past harm.”).

      The Florida officials sued here could choose to abide by any adverse

declaratory judgment by providing any form of relief that would cure the

unconstitutional application of the fuel tax. Cf. McKesson Corp. v. Div. of

Alcoholic Beverages & Tobacco, 496 U.S. 18, 51 (1990) (“When a State penalizes

taxpayers for failure to remit their taxes in a timely fashion, thus requiring them to

pay first before obtaining review of the tax’s validity, federal due process

principles long recognized by our cases require the State’s postdeprivation

procedure to provide a ‘clear and certain remedy[ ]’ for the deprivation of tax

moneys in an unconstitutional manner.”) (citation omitted). For example, the

Florida officials could comply with a declaratory judgment by eliminating or

modifying, in whole or in part, the procedure for the precollection of fuel taxes

with respect to future purchases of fuel by the Tribe; they could require gas

stations to charge members of the Tribe a different, tax-exempt price on fuel

purchased for use on tribal lands or in the provision of essential governmental

                                          28
             Case: 13-10566      Date Filed: 05/05/2014    Page: 29 of 34


services; or they could issue coupons or vouchers—which could later be

reconciled—entitling the Tribe to a discount of the purchase price.

      If the Florida officials refused to abide by a declaratory judgment and

continued enforcing (and collecting) the fuel tax from the Tribe in an

unconstitutional manner, the district court could enforce its judgment through

contempt proceedings, as happened in Ex parte Young itself, see 209 U.S. at 159-

60 (upholding lower court’s order of contempt, which committed a state attorney

general to federal custody for violating a federal injunction barring enforcement of

state law held to be unconstitutional), or through financial penalties, as explained

in Hutto v. Finney, 437 U.S. 678, 690 (1978) (“In exercising their prospective

powers under Ex parte Young and Edelman . . . , federal courts are not reduced to

issuing injunctions against state officers and hoping for compliance. Once issued,

an injunction may be enforced. Many of the court’s most effective enforcement

weapons include financial penalties.”) (citations omitted).

      Should the State decide not to change its precollection scheme as to future

taxes and wish to avoid contempt proceedings or the imposition of financial

penalties, then it is likely that the Florida officials would have to issue refunds to

the Tribe in order to comply with any declaratory judgment exempting the Tribe

from the fuel tax in the future. But in that scenario the issuance of refunds would

be the result of a choice made by Florida, see Quern v. Jordan, 440 U.S. 332, 347

                                           29
               Case: 13-10566        Date Filed: 05/05/2014        Page: 30 of 34


(1979), and the existence of an Eleventh Amendment bar does not depend on the

mere difficulty (or expense) of compliance with a prospective federal decree. See

Milliken v. Bradley, 433 U.S. 267, 289 (1977) (“[Ex parte Young] permits federal

courts to enjoin state officials to conform their conduct to requirements of federal

law, notwithstanding a direct and substantial impact on the state treasury.”). 2

                                                 C

       The majority’s opinion, as I read it, apparently would allow a state to shield

the enforcement of any tax, no matter how constitutionally untenable, from

challenge in federal court simply by enacting a precollection procedure. But there

is no “precollection exception” to Ex parte Young, and the supremacy of federal

law does not rest on the type of tax scheme that Florida has designed. States

cannot legislate their way around Ex parte Young, and in other contexts the

Supreme Court has made clear that the supremacy of federal law is not dependent

on the ingenuity of obstacles created by state law. See Haywood v. Drown, 556
U.S. 729, 739 (2009) (“A [state] jurisdictional rule cannot be used as a device to


       2
           I note, as well, that the Supreme Court has not hesitated to enforce a lower court’s
mandamus order requiring county auditors and county treasurers, who were employed by the
state, to levy a tax to pay a federal judgment even though those officials were not permitted to
impose such a tax under state law. See Graham v. Folson, 200 U.S. 248, 254-55 (1906)
(rejecting argument that the mandamus relief was effectively relief against the state itself). If
forcing such officials to impose a tax prohibited by state law is not constitutionally problematic,
requiring Florida officials to exempt the Tribe from the fuel tax in the future isn’t either. See
also Milliken, 433 U.S. at 289 (affirming a district court order requiring the state to pay half of a
court-ordered desegregation plan even though the Ex parte Young defendants were only state
enforcement officials).
                                                 30
              Case: 13-10566     Date Filed: 05/05/2014    Page: 31 of 34


undermine federal law, no matter how evenhanded it may appear.”); Crosby v.

Nat’l Foreign Trade Council, 530 U.S. 363, 372-73 (2000) (“We will find

preemption . . . where ‘under the circumstances of [a] particular case, [the

challenged state law] stands as an obstacle to the accomplishment and execution of

the full purposes and objectives of Congress.’”) (quoting Hines v. Davidowitz, 312
U.S. 52, 67 (1941)) (second and third alterations in original).

      “Remedies designed to end a continuing violation of federal law are

necessary to vindicate the federal interest in assuring the supremacy of that law.”

Green v. Mansour, 474 U.S. 64, 68 (1985). The Tribe’s requested declaratory

relief in Counts I and II fulfills this function because it seeks to “ensure that the

state [fuel] tax be applied [in the future] by [Florida] officials in a manner

consistent with federal law.” Agua Caliente, 223 F.3d at 1049. As a result, I do

not believe that Counts I and II are barred by the Eleventh Amendment.

                                           II

      Because the majority affirms across the board on Eleventh Amendment

grounds, it does not reach the Tribe’s arguments that the district court erred in

dismissing the complaint under the Tax Injunction Act (TIA), 28 U.S.C. § 1341,

and the Rooker-Feldman doctrine, based on Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462




                                           31
             Case: 13-10566     Date Filed: 05/05/2014    Page: 32 of 34


(1983). Because I would allow Counts I and II to proceed under Ex parte Young, I

write to briefly explain why neither of these other jurisdictional barriers applies.

      Although the TIA generally prohibits federal courts from “enjoin[ing],

suspend[ing] or restrain[ing] the . . . collection of any tax under State law,” 28

U.S.C. § 1341, it does not apply to Indian tribes “seeking to enjoin the enforcement

of a state tax law” in a suit brought under 28 U.S.C. § 1362. See Moe v.

Confederated Salish & Kootenai Tribes, 425 U.S. 463, 474-75 (1976). See also

Blatchford, 501 U.S. at 785 (explaining that “Moe held § 1362 to eliminate [the

TIA’s] application to tribal suits”). The district court’s contrary conclusion, based

on its determination that “the applicability of the TIA in this case hinges on the

locus of the fuel tax,” D.E. 27 at 9, in my view conflates the merits of the Tribe’s

claims with the jurisdictional inquiry demanded by the intersection of the TIA and

§ 1362. Whether (or not) the TIA applies does not depend on whether the Tribe

will succeed on its claims. I would therefore reverse the district court’s dismissal

of the Tribe’s claims under the TIA.

      I would also set aside the district court’s dismissal of the Tribe’s claims

under the Rooker-Feldman doctrine. “The Rooker-Feldman doctrine is . . .

confined to . . . cases brought by state-court losers complaining of injuries caused

by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

                                          32
              Case: 13-10566     Date Filed: 05/05/2014     Page: 33 of 34


Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). See also Brown v.

R.J. Reynolds Tobacco Co., 611 F.3d 1324, 1330 (11th Cir. 2010) (“The doctrine

bars the losing party in state court ‘from seeking what in substance would be

appellate review of the state judgment in a United States district court, based on the

losing party’s claim that the state judgment itself violates the loser’s federal

rights.’”) (quoting Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994)). It “does

not otherwise override or supplant preclusion doctrine.” Exxon Mobil, 544 U.S. at

284. See also Bates v. Harvey, 518 F.3d 1233, 1240 (11th Cir. 2008) (“The

Rooker-Feldman doctrine is distinct from issue preclusion. . . .”).

      The district court dismissed the Tribe’s claims because the Fourth District,

in Florida Department of Revenue v. Seminole Tribe of Florida, 65 So. 3d 1094

(Fla. 4th DCA 2011) (“Seminole Tribe I”), had “addressed precisely the same

issues contained in the claims in the instant suit.” D.E. 27 at 6. In so ruling, the

district court “expanded Rooker-Feldman’s jurisdictional bar to include federal

actions that simply raise claims previously litigated in state court.” Exxon Mobil,
544 U.S. at 287 n.2. See also id. at 293 (Rooker-Feldman does not “stop a district

court from exercising subject-matter jurisdiction simply because a party attempts

to litigate in federal court a matter previously litigated in state court”).




                                            33
             Case: 13-10566     Date Filed: 05/05/2014    Page: 34 of 34


                                         III

      In our constitutional scheme, sovereign immunity “works only because of

the exceptions to it,” and the “most important of these” is “the suit against an

officer” under Ex parte Young. John T. Noonan, Narrowing the Nation’s Power:

The Supreme Court Sides with the States 85 (2002). The Eleventh Amendment, in

my mind, does not bar Counts I and II of the Tribe’s complaint under Ex parte

Young. I would therefore set aside the dismissal of these Counts, and remand for

the district court to determine whether the Fourth District’s judgment in Seminole

Tribe I is entitled to preclusive effect under Florida law, and/or whether Counts I

and II should be dismissed for failure to state a claim. See Appellees’ Br. at 17-22,

33-39.




                                          34